Title: To George Washington from Sarah Bomford, 27 September 1773
From: Bomford, Sarah
To: Washington, George



Sir
Dublin, Fishamble Street Sepr 27th 1773

As neither Mrs Savage nor I have had the honor of hearing from you since your Letter of the 20th of Sepr Seventy two, we begin to apprehend her affairs are not in that prosperous situation we had reason to hope from your favors of that date, from this reflection, and from Mrs Savages anxiety on account of her Circumstances being on so precarious a foundation, Life is almost a burthen to heavy for her to bear, She still exists on this hope that good Coll Washington will not let her be betray’d into the hands of her persecutor, nor suffer him by the Chicanery of the Law to ruin her intirely, and by that means bring down a Head now in the decline of Life (and formerly supported in the utmost ease and affluence) with Sorrow to the Grave, I am at this present vastly distress’d, and really and truly at a Loss how to make a proper appoligy to Coll Washington for the many troublesome Letters I have been under the necessaty of writing to him on this subject, for ’tho a literary Correspondence with Mr Washington, wou’d, I’m sensible, do me great honor, and also be a most particular gratification, yet I’m well convinc’d Letters on Business are not agreeable either to receive or answer, I must therfore Sir, request your forgiveness on this occasion,

and implore you on Mrs Savages account, who is at present in good health, but in the utmost misery and distraction of mind to let her hear from you in the speediest manner, that is—by the Post, she, unhappy woman objects to this method of conveying Letters because of the expence, but that for the future shall not deprive us, of the pleasure of hearing from you, as Coll Washington’s Letters give much satisfaction, Mr Bomford will most chearfully pay the Postage, the last inteligence we received from Virginia did not come to hand for six Months after date, and now six Months more are past, and not the least prospect of Letters by the way of Whitehaven, this Sir, if you wou’d please to recollect is an Age in Mrs Savages time of Life, I therefore shall for the future take the liberty of sending my Letters by the Packet, and humbly hope, you will, in pitty to her Misfortunes give her the satisfaction of hearing from you as soon as possible—I am Sir, with great respect, Your obedient, humble Servant

Sarah Bomford

